DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hultin et al. (US 2007/0275264 – previously cited) in view of Yoshino et al. (WO2014/087648 – machine translation).
Considering claim 1, Hultin teaches stainless steel strips with a coating thereon with good formability (abstract) used in a roll-to-roll process for consumer related applications including household goods, etc. (Paragraphs 1 and 26).  The steel sheet should have good corrosion resistance such as a ferritic stainless steel (Paragraph 54).  The coating may be an oxide coating (Paragraph 39) and a variety of colors are taught including a black color with CIE standard values of 0<L*<40, -10<a*<10, -10<b*<10 (Paragraph 52).  However, Hultin does not teach the claimed steel composition.
In a related field of endeavor, Yoshino teaches ferritic stainless steel sheets used in automotive and kitchen equipment (p.1, 1st – 2nd paragraphs).  The steel comprises C: 0.004-0.014%, Si: 0.01-0.30%, Mn: 0.1-0.30%, P: 0.025- 0.040%, S: less than st – 3rd full paragraphs).
As both Hultin and Yoshino teach ferritic stainless steels for use in household good they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Hultin with the ferritic stainless steel taught by Yoshino as this is known to have excellent surface properties and corrosion resistance and one would have had a reasonable expectation of success.  Further, the coating lightness and chromaticity indices and the composition disclosed by modified Hultin overlaps those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 2, Yoshino teaches where the steel may comprise Cu: 0.01-0.48% (p.2 continuing paragraph), Ni: 0.01-0.40% (p.3, 2nd paragraph).  See MPEP 2144.05.
Considering claims 3 and 6, Yoshino teaches where the steel may comprise one or more of 0.01-0.20% Zr and 0.001-0.100% REM (p.4, 3rd – 4th paragraphs).
Considering claims 4 and 7-9, the instant claims do not positively recite a welded structure, rather a property if the steel were welded.  See MPEP 2111.01.  Modified Hultin teaches a steel sheet with substantially identical composition and optional black oxide coating with L*, a*, and b* values overlapping those which are claimed.  As such, modified Hultin is considered to possess the claimed difference in 
Considering claims 5 and 10-16, Yoshino teaches where the steel is optionally welded (p.2, 3rd full paragraph).

Response to Arguments
Applicant’s arguments, see remarks, filed 26 July 2021, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn.  Applicant has amended the claims to remove indefiniteness regarding “excellent weldability” and as to whether or not the sheets are welded.
Applicant’s arguments, see remarks, filed 26 July 2021, with respect to the rejection(s) of claim(s) 1-16 under Hasegawa have been fully considered and are persuasive.  Applicant has amended the claims to recite composition components outside of the scope of Hasegawa.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hultin in view of Yoshino.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784